DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 12/11/2020. As directed by the amendment: Claims 1, 16, and 21 have been amended, claims 13-15 and 20 have been cancelled, and claims 22-24 are new. Thus, claims 1-12, 16-19, and 21-24 are presently pending in the application.

Response to Arguments
Applicant’s amendments regarding claims 1 and 21 (independent claims) have overcome the previous rejection and are allowed.

Allowable Subject Matter
Claims 1-12, 16-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Prior art: Contiliano (US 2015/0351958).
Contiliano (embodiment 2; Figs. 14 and 23-24) discloses aspirating the bleb from the subretinal space after adding the therapeutic agent (Fig.24G).
Contiliano does not appear to disclose injecting a therapeutic agent/ second fluid after aspirating a bleb/ first fluid from the subretinal space via a needle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783